Citation Nr: 1532135	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-04 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right knee disability, to include as secondary to service-connected left knee degenerative joint disease (DJD), lumbar spine disc disease, and radiculopathy of the lower extremities.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel





INTRODUCTION

The Veteran served on active duty from May 1992 to April 1996.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that decision, the RO denied entitlement to service connection for right knee disability.  In March 2009, the Veteran filed a notice of disagreement (NOD) with this determination, the RO issued a January 2010 statement of the case (SOC) continuing the denial, and the Veteran filed a timely February 2010 substantive appeal (VA Form 9).

In August 2010, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.  During the August 2010 Board hearing, the Veteran indicated that he had been told by his physicians or physical therapists that he had disabilities of the hips because of his altered gait due to his service-connected left knee DJD.  Hearing transcript, at 22.  The issue of entitlement to service connection for bilateral hip disability, secondary to service-connected left knee DJD has thus been raised by the evidence of record but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.

In June 2011, the Board remanded the claim for additional development.  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran was represented by a veterans service organization at the time of the Board hearing and subsequently in May 2012 submitted a signed VA Form 21-22a appointing a private attorney to represent him.  The Veterans Benefits Management System paperless file contains a February 2015 letter from the attorney indicating that the Veteran had requested termination of his services and his firm was therefore withdrawing their representation and waiving its right to collect any attorney fees to which it was entitled.  The Veteran will therefore be considered unrepresented at this time.


FINDINGS OF FACT

1.  A right knee disability did not manifest in service and is unrelated to service.

2.  A right knee disability was not caused or aggravated by a service-connected left knee DJD, lumbar spine disc disease, or lower extremity radiculopathy.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  A right knee disability is not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  VA provided pre-adjudication notice to the Veteran in July 2008 of the information and evidence needed to substantiate and complete claim, to include notice of what part of that evidence was to be provided by the Veteran, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  Although the letter did not explain how to establish entitlement to service connection on a secondary basis, the Veteran's written statements and testimony during the hearing reflect that he had actual knowledge that to establish service connection on a secondary basis he had to show that his right knee disability was related to his left knee or other service connected disorder.  Any error in this regard was therefore non-prejudicial.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim and affording the Veteran a VA examination and obtaining medical opinions on the relevant questions.  In its June 2011 remand, the Board instructed that the AOJ afford the Veteran an opportunity to submit or identify any additional relevant evidence and that the AOJ obtain any outstanding relevant VA treatment records.  The AOJ sent a July 2011 letter requesting information regarding private treatment records and obtained the outstanding VA treatment records, some of which are in the Virtual VA file.  The AOJ thus complied with the Board's remand instructions in this regard.  In addition, the Board instructed that the Veteran be afforded a VA examination as to the etiology of his right knee disability, to include an opinion on whether it was related to service or a service-connected disease or injury.  The Veteran was afforded such examination and opinions were obtained as to both the direct and secondary service connection issues.  For the reasons indicated in the discussion below, the examination and opinions are adequate to decide the claim.  The AOJ thus complied with the Board's remand instructions in this regard as well.  There is therefore no evidence that additional records have yet to be requested or that additional examinations are in order.

Finally in this regard, during the August 2010 Board hearing, the undersigned explained the issue on appeal and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.

II.  The Merits of the Claim

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection is warranted for disability proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).  The Veteran's primary argument on this appeal has been that he has right knee disability is related to his left knee DJD, for which he was granted service connection in the same March 2009 decision that denied service connection for right knee disability.  In an attachment to his February 2010 substantive appeal, the Veteran wrote, "As for my right knee my primary care doctor says that my right knee is damaged because I was favoring my left knee."  During the Board hearing, the undersigned asked the Veteran if he injured his right knee in service or if his disability was "just secondary to your left knee," and the Veteran responded, "Correct."  Hearing transcript, at 21.  The Veteran noted that he had thought he had damaged both knees while in service, but that only his left knee was discussed in the service treatment records and that his physicians and physical therapists had indicated that he was favoring his right knee due to his left knee DJD and this was causing right knee disability.  Hearing transcript, at 22.  In her closing argument, the Veteran's then representative contended that entitlement to service connection for the right knee disability should be considered on the theory that it was secondary to the left knee DJD.  Hearing transcript, at 25.

As noted, the Board remanded the claim in June 2011 to obtain an opinion on this question as well as whether the right knee disability was related to service.  In October 2011, the AOJ granted entitlement to service connection for lower back disc disease and assigned a temporary total rating followed by a 20 percent rating.  In December 2013, the AOJ granted entitlement to service connection for right and left lower extremity radiculopathy, each with a rating of 40 percent effective October 17, 2012 and lower ratings prior to that date.

In August 2011, a VA physician conducted an examination as to the etiology of the Veteran's right knee disability.  As to diagnosis, he indicated that the Veteran did not remember a diagnosis and he indicated the date of diagnosis as 2009.  Examination findings including X-rays were normal other than flexion to 120 degrees instead of the normal 140.  See 38 C.F.R. § 4.71a, Plate II (2014).  The only functional impact noted was that the Veteran's knees were painful going up and down stairs.  The physician expressed an opinion as to whether any right knee disability was related to service, discussed below, and was subsequently asked to address secondary service connection.  In December 2011, the physician opined in response to a request for an opinion and rationale for the Veteran's right knee pain secondary to the left knee or any other cause and also for any aggravation: "No current left knee pathology was identified that would account for the right knee pain.  No current right knee pathology was identified that would account for the right knee pain."  As to whether the Veteran's knee pain was caused by or secondary to the Veteran's spine disability or his radiculopathy, the physician wrote: "If the knee pain is encompassed within the thigh, buttock, and/or foot pain that the Veteran is experiencing, then the knee pain is more likely than not a component of his radicular symptoms.  This is consistent with the patient's documented diagnosis of L4 radiculopathy as the L4 dermatome crosses the anterior and lateral aspects of the right knee."  He also wrote, "It is less likely as not that the knee pain is caused by or secondary to the Veteran's spine issues or the nerves in his right thigh, buttock, and/or foot, if the pain is considered to be a separate entity resulting from right knee pathology, because right knee pathology to account for the pain was not identified."

A January 2012 VA peripheral nerves examination was also conducted, by a VA nurse practitioner.  A peripheral nerve condition or peripheral neuropathy was not diagnosed, but the service-connected disc disease and L4-5 radiculopathy were noted, and the examiner opined that, while the Veteran did report lumbar radicular pain consistent with L4-5 radiculopathy, the radiating pain he described extended posteriorly and laterally and "does not encompass his R knee at all.  At physical exam he does report R knee pain with  movement, flexion and palpation however this pain appears to be emanating from the knee joint and not part of the radiation pattern from the radiculopathy.  Therefore it is less likely that the Veteran's R knee pain is caused by or secondary to the Veteran's spine issues or the Veteran's issues with nerves in his upper right thigh, buttocks, and or foot."

Thus, there are multiple opinions on the question of a relationship between current right knee disability and the Veteran's service-connected left knee DJD, low back disc disease, and lower extremity radiculopathy.  The Veteran is competent to report the opinions of his physicians and physical therapists and is also competent to state that he favors his right knee due to his left knee DJD and this causes left knee impairment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds, however, that the specific, reasoned opinions of the trained health care professionals who offered the October 2011 and January 2012 opinions are of greater probative weight than the Veteran's statements, for the following reasons.  Both the October 2011 and January 2012 opinions contained a detailed rationale for their conclusions.  The physician in his October 2011 opinion explained that there was no left or right knee pathology on examination that accounted for the right knee pain and that the nature and location of the pain made it more likely to be pain from the radiculopathy.  The nurse practitioner elaborated that the Veteran's description of his radiating pain did not encompass the right knee and the knee pain that the Veteran did describe was not part of the radiating pattern.  As the VA physician and nurse practitioner explained the reasons for their conclusions based on an accurate characterization of the evidence of record including examination findings, they are of significant probative weight, greater than that of the Veteran's more general lay assertions and his general description of the statements of physicians and physical therapists that he relayed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The weight of the evidence is thus against a relationship between a right knee disability and a service-connected disorder.

In addition, although neither the VA physician nor the nurse practitioner specifically referenced aggravation, there is no requirement that this precise word be used in order for the Board to draw the legal conclusion that the opinions indicated a lack of aggravation of right knee disability by any of the service connected disorders.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("there is no reasons or bases requirement imposed on examiners"); 38 C.F.R. § 3.100(a) (2012) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 (2012) ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual Rewrite, pt. III, subpt. iv, ch. 3, § A-9(j) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  

In Kittrell v. Shinseki, No. 08-3001, 2010 WL 4671873 (Vet. App. Nov. 10, 2010) (mem. dec., Moorman, J.), the United States Court of Appeals for Veterans Claims (Court) addressed the argument that a medical opinion was inadequate because it was not stated in the precise terms found in 38 C.F.R. § 3.310.  The Court rejected this argument, and held, "It is not required that a medical opinion regarding secondary service connection be stated in the precise terms found in § 3.310 to be considered adequate.  To the contrary, this Court has emphasized that a physician's choice of language is not error where, as here, his opinion is unambiguous and sufficient to comply substantially with the purpose for which it was sought."  Id. at *2 (citing Dyment v. West, 13 Vet.App. 141, 146-47(1999)).  The Court also held that the Board's decision relying on this opinion was not rendered inadequate "simply because the examiner did not use the 'magic words' of proximate causation."  Id.  The Court's decision was affirmed by the United States Court of Appeals for the Federal Circuit and the Board finds its reasoning persuasive.  See Kittrell v. Shinseki, No. 2011-7102, 464 Fed. Appx. 902, 2012 WL 884871 (Fed. Cir. Feb 17, 2012) (unpublished order).  See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).

Consequently, the Board finds that the lack of specific reference to aggravation did not render the October 2011 or January 2012 opinions inadequate.  Rather, when read as a whole and in the context of the evidence of record, including the fact that aggravation was mentioned in the opinion request, these opinions reflect that any right leg symptoms were due to the service-connected radiculopathy and not due to an underlying right knee disability, and right knee pain could not be attributed to a service-connected disorder or any underlying disability.  See Acevedo, 25 Vet. App. at 294 (medical reports must be read as a whole and in the context of the evidence of record).  The opinions are therefore broad enough to be read as indicating a lack of aggravation as well as causation by the service connected disorders of any right knee disability.

As to whether service connection is warranted on a direct basis, the Veteran's response during the Board hearing indicated that he initially claimed service connection for both knees as being related to service.  The service treatment records contain references to left knee symptoms but not right knee symptoms and there does not appear to be a separation examination.  On the October 2008 VA general examination, only left knee symptoms and not right knee symptoms were noted.   X-rays of the right knee were normal.  September 2011 VA treatment notes indicated a history of right patellar tendopathy and arthralgia, with an onset of 1993.  However, on the August 2011 VA examination, the Veteran indicated a gradual onset of 1997-1998 and could not recall details of the symptoms or causes and reported that it started along with the pain in the left knee, which he indicated had an onset of 1994.  As noted, during the Board hearing, the Veteran indicated that he did not injure his right knee during service, although he also seemed to indicate that it began during service.  Significantly, there were no right knee abnormalities noted on the August 2011 VA examination other than flexion to 120 rather than the normal 140 degrees and pain when going up and down stairs, and the examiner indicated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the reported knee pain was not associated with objective findings of a knee disorder.  Although brief, this rationale indicated that the examiner did not find that the Veteran's right knee pain was attributable to an underlying knee disorder.

A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  The courts have not given a definitive answer to the question of whether pain alone constitutes disability under the laws and regulations pertaining to service connection.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014); Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (specifically declining to reach the question of whether pain alone can constitute disability under 38 U.S.C.A. §§ 1110 and 1131). Compensation under the statutes and regulations pertaining to direct service connection requires disability due to disease or injury that occurred in service.  See Sanchez-Benitez, 259 F.3d at 1361-1362.  In this case, the opinion of the August 2011 VA examiner that the right knee pain was not due to an underlying disease or injury necessarily includes the conclusion that the right knee pain was not due to a disease or injury in service.  As the August 2011 VA examiner explained that his conclusion was due to his examination findings, his opinion is entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  There is no contrary medical opinion in the evidence of record.  To the extent that the Veteran is competent to opine on this medical question, he gave contradictory dates as to the onset of his right knee pain and did not give a detailed explanation as to why he believed that his right knee pain was related to service.  The Board therefore finds that the specific, reasoned opinion of the August 2011 VA examiner is of greater probative weight than the Veteran's general lay assertions.  The weight of the evidence is thus against entitlement to service connection for right knee disability on a direct basis.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for right knee disability, to include as secondary to service-connected left knee DJD, lumbar spine disc disease and lower extremity radiculopathy.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right knee disability, to include as secondary to service connected left knee DJD, lumbar spine disc disease, and radiculopathy of the lower extremities, is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


